        Case 1:20-cv-10418-MKV Document 10 Filed 03/19/21 Page 1 of 2

                                                                              Seyfarth Shaw LLP
                                                                                620 Eighth Avenue
                                                                        New York, New York 10018
                                                                                 T (212) 218-5500
                                                                                 F (212) 218-5526

                                                                           ssverdlov@seyfarth.com
                                                                                 T (212) 218-5547

                                                                                www.seyfarth.com



March 19, 2021

VIA ECF                                                               USDC SDNY
                                                                      DOCUMENT
Hon. Mary Kay Vyskocil                                                ELECTRONICALLY FILED
U.S. District Judge                                                   DOC #:
U.S. District Court for the Southern District of New York             DATE FILED: 3/19/2021
500 Pearl Street
New York, NY 10007

Re:    Swartz v. 23 Lexington Tenant LLC,
       Civil Action No.: 1:20-cv-10418-MKV (S.D.N.Y.)

Dear Judge Vyskocil:

       This firm represents Defendant 23 Lexington Tenant LLC (“Defendant”) in the
above-referenced matter. We write, with the consent of Plaintiff Helen Swartz (“Plaintiff”),
to respectfully request a thirty (30) day extension of time for Defendant to respond to the
Complaint, from March 22, 2021 to April 21, 2021.

      By way of background, Plaintiff commenced this action on or about December 10,
2020. (ECF No. 1.) An executed waiver of service of the Summons and Complaint
pursuant to Fed. R. Civ. P. 4 was filed on January 20, 2021, which makes Defendant’s
responsive pleading deadline March 22, 2021. (ECF No. 7.)

       This is Defendant’s first request for an extension of the responsive pleading
deadline. Defendant is requesting this extension of time to provide it with additional time
to investigate the allegations of the Complaint and consider a potential non-litigated
resolution with counsel for Plaintiff. We have communicated with counsel for Plaintiff,
and Plaintiff consents to this request.

      We respectfully submit this request in good faith and not to cause undue delay.
The granting of this application will not impact any other scheduled deadlines. We thank
the Court for its time and attention to this matter.
        Case 1:20-cv-10418-MKV Document 10 Filed 03/19/21 Page 2 of 2

                                                                   Hon. Mary Kay Vyskocil
                                                                          March 19, 2021
                                                                                  Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ Samuel Sverdlov


Samuel Sverdlov


cc:   All counsel of record (via ECF)




        7KH&RXUW*5$176'HIHQGDQW VUHTXHVWWRH[WHQGWKHGHDGOLQHWRDQVZHURU
        RWKHUZLVHUHVSRQGWRWKH&RPSODLQWIURP0DUFKWR$SULO
        6225'(5('

                      
